DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on April 26, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sreedhara et al. Pub. No.: US 2018/0211556 A1: (Hereinafter “Sreedhar”) in view of LEE et al. Pub. No.: US 2015/0019969 A1: (Hereinafter “Lee”).


 	Regarding Claim 1, Sreedhara discloses an operating method of a user terminal comprising: 
uploading a user-generated content (UGC) video to a server (see paragraph [0126]); 
receiving scene meta-information for each playback section corresponding to the UGC video from the server (see paragraphs [0079]-[0080]); 
generating a video slide file based on the received scene meta-information for each playback section (see paragraph [0063]); 
displaying an item corresponding to the video slide file on a display unit of the user terminal (see paragraph [0071]); and 
displaying subtitle information for each playback section of the UGC video in response to a user selection on the item (see paragraphs [0071])-[0072]).
Sreedhara fails to discloses
displaying a page screen on the display unit comprising representative image information 
in analogous art, Lee teaches:
displaying a page screen on the display unit comprising representative image information (see paragraphs [0208]- [0209]).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sreedhara with the teaching as taught by Lee in order to capture still images or moving images, play music 

Regarding Claim 2, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 1. Lee further teaches wherein the video slide file comprises pieces of page information corresponding to the scene meta-information for each playback section of the UGC video (see paragraph [0165]).

Regarding Claim 3, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 1. Lee further teaches wherein the subtitle information is generated by performing sound recognition on audio information extracted from the UGC video (see paragraph [0167]). 

Regarding Claim 4, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 1. Lee further teaches wherein the item is displayed as a thumbnail image (see paragraph [0207]). 

Regarding Claim 5, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 1. Sreedhara further teaches wherein the scene meta-information for each playback section comprises time code information, representative image information, and subtitle information (see paragraph [0079]). 



Regarding Claim 7, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 1. Sreedhara further teaches wherein the receiving of the scene meta-information comprises: receiving first scene meta-information comprising time code information and representative image information for each playback section corresponding to the UGC video (see paragraph [0079]); and receiving second scene meta-information comprising subtitle information for each playback section corresponding to the UGC video (see paragraph [0079]). 

Regarding Claim 8, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 1. Lee further teaches further comprising displaying a first pop-up window for sharing the video slide file in response to a user selection on a share menu (see paragraph [0179]-[0181]).
 
Regarding Claim 9, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 1. Lee further teaches further comprising performing a video slide operation corresponding to a user's voice command in a sound recognition mode (see paragraph [0160]).

 
Regarding Claim 11, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 1. Lee further teaches playing the UGC video corresponding to a sound section of the page screen in response to a user selection on a mode switch menu (see paragraph [0155]).

Regarding Claim 12, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 1. Lee further teaches displaying a scroll area comprising a plurality of thumbnail images corresponding to previous pages and next pages of a current page in response to a user selection on a preview menu (see paragraph [0136]). 

Regarding Claim 13, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 1. Sreedhara further teaches wherein the uploading further comprises displaying a second pop-up window for selecting an upload method of the UGC video in response to a user selection on an upload menu (see paragraph [0126]). 

Regarding Claim 14, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 13. Sreedhara further teaches wherein the second pop-up window comprises a first menu for uploading a UGC video stored in a memory and a second 

Regarding Claim 15, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 1. Lee further teaches displaying notification information indicating a process of converting the UGC video into the video slide file (see paragraph [0152]).

	Regarding Claim 16, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 1. Lee further teaches outputting sound information corresponding to a corresponding page when the page screen is displayed (see paragraph [0161]). 

	Regarding Claim 17, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 1. Lee further teaches displaying an app icon corresponding to a video slide application; and displaying a predefined user interface screen in response to a user selection on the app icon (see paragraph [0185]). 

	Regarding Claim 18, Sreedhara in view of Lee teach the method as discussed in the rejection of claim 1. Lee further teaches wherein the user interface screen comprises a file list area comprising thumbnail images corresponding to video slide files and a menu area comprising menus related to the video slide application (see paragraphs [0138] and [0212]). 

 	Regarding Claim 19, the claim is directed toward embody the method of claim 1 in “non-transitory computer-readable recording medium”. It would have been obvious to .

	Regarding Claim 20, the claim is being analyzed with respect to the discussion made in the rejection of claim 1.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424